          Case 6:18-cv-00308-ADA Document 127 Filed 03/18/20 Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

  MV3 PARTNERS LLC,                                    §
                                                       §
                                                       §
                   Plaintiff,                          §    Civil Action No.: 6:18-cv-308-ADA
                                                       §
  v.                                                   §
                                                       §    JURY TRIAL DEMANDED
  ROKU, INC.,                                          §
                                                       §
                   Defendant.                          §


                        JOINT REPORT RE NARROWING ASSERTED
                          CLAIMS AND PRIOR ART REFERENCES

         In accordance with the Court’s Scheduling Order (Dkt. 51) entered in this action, Plaintiff

MV3 Partners LLC (“MV3”) and Defendant Roku, Inc. (“Roku”) (collectively the “Parties”) met

and conferred on March 11, 2020 to discuss narrowing the number of claims asserted and prior art

references at issue. The result of the Parties’ meet and confers on these subjects are set about

below.

         MV3 has reduced the number of claims of the 8,863,223 Patent it is asserting in this action

from twenty-five (25) to fifteen (15) claims. Further, MV3 intends to provide its list of the asserted

claims by the April 29, 2020 Joint Pretrial Order deadline in this action. MV3 reserves all rights

regarding this reduction of claims prior to the trial of this action should circumstances so warrant.

MV3 will continue to meet and confer with Roku regarding the reduction of asserted claims and

prior art references.

         Roku intends to reduce the number of its prior art references it will present at trial. Initially,

Roku’s expert, Dr. Samuel Russ, relied on 13 prior art references in various combinations in his

report on invalidity. Roku has since agreed to not rely on one of those references as well as
         Case 6:18-cv-00308-ADA Document 127 Filed 03/18/20 Page 2 of 5




numerous combinations. Roku will continue to refine its positions, and it will endeavor to further

narrow the number of prior art references it will present at trial. To do so, however, it is necessary

for MV3 to first identify the claims that it will elect to pursue at trial. Roku contends that MV3

should limit the claims it pursues at trial to no more than five to six claims, and MV3 should

identify those claims by April 8, 2020. From there, Roku will narrow the prior art references it

will present at trial by April 22, 2020.

        The Parties will continue to explore further narrowing the number of asserted claims and

prior art references as this action moves closer to trial.




                                                   2
      Case 6:18-cv-00308-ADA Document 127 Filed 03/18/20 Page 3 of 5




Dated: March 18, 2020            RESPECTFULLY SUBMITTED,

                                 By: /s/ Andy Tindel
                                      J. Mark Mann (Texas Bar No. 12926150)
                                      mark@themannfirm.com
                                      G. Blake Thompson (Texas Bar No. 24042033)
                                      blake@themannfirm.com
                                      MANN | TINDEL | THOMPSON
                                      300 W. Main Street
                                      Henderson, Texas 75652
                                      913 Franklin Ave., Suite 201
                                      Waco, Texas 76701
                                      Telephone: (903) 657-8540
                                      Facsimile: (903) 657-6003

                                        Andy Tindel (Texas Bar No. 20054500)
                                        atindel@andytindel.com
                                        MANN | TINDEL | THOMPSON
                                        112 E. Line Street, Suite 304
                                        Tyler, Texas 75702
                                        Telephone: (903) 596-0900
                                        Facsimile: (903) 596-0909

                                        Craig D. Cherry (Texas Bar No. 24012419)
                                        ccherry@haleyolson.com
                                        HALEY & OLSON, P.C.
                                        100 N. Ritchie Road, Suite 200
                                        Waco, Texas 76712
                                        Telephone: (254) 776-3336
                                        Facsimile: (254) 776-6823

                                        Jonathan K. Waldrop (CA Bar No. 297903)
                                        (Admitted in this District)
                                        jwaldrop@kasowitz.com
                                        Darcy L. Jones (CA Bar No. 309474)
                                        (Admitted in this District)
                                        djones@kasowitz.com
                                        Marcus A. Barber (CA Bar No. 307361)
                                        (Admitted in this District)
                                        mbarber@kasowitz.com
                                        John W. Downing (CA Bar No. 252850)
                                        (Admitted in this District)
                                        jdowning@kasowitz.com
                                        Heather S. Kim (CA Bar No. 277686)
                                        (Admitted in this District)
                                        hkim@kasowitz.com
                                        Jack Shaw (CA Bar No. 309382)
                                        (Admitted in this District)
                                        jshaw@kasowitz.com
                                        ThucMinh Nguyen (CA Bar No. 304382)
                                        (Admitted pro hac vice)
                                        tnguyen@kasowitz.com


                                    3
Case 6:18-cv-00308-ADA Document 127 Filed 03/18/20 Page 4 of 5




                                   KASOWITZ BENSON TORRES LLP
                                   333 Twin Dolphin Drive, Suite 200
                                   Redwood Shores, California 94065
                                   Telephone: (650) 453-5170
                                   Facsimile: (650) 453-5171

                                   Daniel C. Miller (NY Bar No. 4232773)
                                   (Admitted in this District)
                                   KASOWITZ BENSON TORRES LLP
                                   1399 New York Avenue NW, Suite 201
                                   Washington, DC 20005
                                   Telephone: (202) 760-3400
                                   Facsimile: (202) 760-3401
                                   Email: dcmiller@kasowitz.com

                                   Paul G. Williams (GA Bar No. 764925)
                                   (Admitted pro hac vice)
                                   pwilliams@kasowitz.com
                                   Rodney R. Miller (Texas Bar No. 24070280)
                                   (Admitted in this District)
                                   rmiller@kasowitz.com
                                   KASOWITZ BENSON TORRES LLP
                                   1349 West Peachtree Street N.W., Suite 1500
                                   Atlanta, Georgia 30309
                                   Telephone: (404) 260-6080
                                   Facsimile: (404) 260-6081

                                   Attorneys for Plaintiff
                                   MV3 Partners LLC



                            Respectfully submitted,

                            /s/ Alexander J. Hadjis

                            Alexander J. Hadjis (pro hac vice)
                            Lisa M. Mandrusiak (pro hac vice)
                            Michael D. West (pro hac vice)
                            OBLON, MCCLELLAND, MAIER
                            & NEUSTADT, L.L.P.
                            1940 Duke Street
                            Alexandria, VA 22314
                            (703) 413-3000
                            ahadjis@oblon.com
                            lmandrusiak@oblon.com
                            mwest@oblon.com


                               4
        Case 6:18-cv-00308-ADA Document 127 Filed 03/18/20 Page 5 of 5




                                            Richard D. Milvenan
                                            State Bar No. 14171800
                                            McGINNIS LOCHRIDGE LLP
                                            600 Congress Avenue, Suite 2100
                                            Austin, Texas 78701
                                            (512) 495-6000
                                            rmilvenan@mcginnislaw.com

                                            David N. Deaconson
                                            Tex. Bar No. 05673400
                                            PAKIS, GIOTES, PAGE & BURLESON, P.C.
                                            P.O. Box 58
                                            Waco, TX 76703-0058
                                            (254) 297-7300
                                            deaconson@pakislaw.com

                                            ATTORNEYS FOR
                                            DEFENDANT ROKU, INC.




                               CERTIFICATE OF SERVICE

       A true and correct copy of the foregoing instrument was served or delivered electronically

via U.S. District Court [LIVE] — Document Filing System, to all counsel of record, on this 18th

day of March, 2020.




                                            Andy Tindel




                                               5
